Order directing appellant to execute, acknowledge and deliver an assignment of a mortgage, without recourse to itself, to the nominee of the respondents upon payment of the principal amount with interest, premium and fee, affirmed, with fifty dollars costs and disbursements. The time of appellant to comply with the directions of the order is extended until five days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur. [173 Misc. 667.]